                                  Copy mailed20
            Case 7:19-cv-03630-VB Document    by Chambers to plaintiff
                                                 Filed 08/18/20    Pageon 8-18-20
                                                                           1 of 1 DH




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
KENLEE GALVEZ,                                                :
                            Plaintiff,                        :
                                                              :
v.                                                            :
                                                              :   ORDER OF DISMISSAL
WESTCHESTER COUNTY; CORRECT CARE :
SOLUTIONS, LLC; WELLPATH MEDICAL                              :   19 CV 3630 (VB)
SERVICES; RAUL ULLOA, Medical Director;                       :
ALEXIS GENDELL, M.D.,                                         :
                            Defendants.                       :
--------------------------------------------------------------x

       On May 26, 2020, the Court issued an Opinion and Order granting defendants’ motion to
dismiss and granting plaintiff leave to file an amended complaint as to his Fourteenth
Amendment deliberate indifference to medical needs claims. (Doc. #19).

        The Court ordered plaintiff to file his amended complaint or seek additional time to do so
by July 27, 2020. The Court warned plaintiff that if he failed to do so, the Court would deem
plaintiff to have abandoned the case and would direct the Clerk to enter judgment in defendants’
favor and close the case.

        To date, plaintiff has failed to file an amended complaint or seek an extension of time to
do so. As the Court has already dismissed all of plaintiffs’ claims, the Court will direct the Clerk
to enter judgment in defendants’ favor.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

        The Clerk is directed to enter judgment in defendants’ favor and close this case.

        Chambers will mail a copy of this Order to the plaintiff at the address on the docket.

Dated: August 18, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ______________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
